 

Exhibit 10.3

 

The company has applied for confidential treatment of certain provisions of this
exhibit with the securities and exchange commission. The confidential portions
of this exhibit are bracketed and marked with asterisks ([***]) and have been
omitted. The omitted portions of this exhibit will be filed separately with the
securities and exchange commission pursuant to a request for confidential
treatment.

 

[ex10-3img001.jpg]

 

Beanstock Publisher Agreement

 



CONTACT INFORMATION

 



Beanstock Media

PUBLISHER INFORMATION:

Company Name

Beanstock Media, Inc

Company Name

MeetMe, Inc.

Contact

Jim Waltz

Contact

Bill Alena

Company URL

www.beanstockmedia.com

Company URL

www.meetme.com and other properties as defined below

Address

530 Howard Street, 2nd Floor

Address


100 Union Square Drive

City/State/ZIP

San Francisco, CA 94105

City/State/ZIP

New Hope, PA 18938

Email

jim@beanstockmedia.com

Email

bill@meetme.com

Phone

[***]

Phone

[***]

 


This Media Publisher Agreement constitute the entire agreement between Beanstock
Media, Inc, a Delaware Corporation (“Beanstock”) and MeetMe, Inc., a Delaware
corporation (“Publisher”) (the “Agreement”).

 

Whereas Beanstock agrees to purchase certain online display advertising
inventory for Publisher and Publisher agrees, among other things, to grant
Beanstock exclusive access to certain inventory, as further defined herein.

 

Beanstock and Publisher agree as follows:


 

1.     Right and Obligation to Fill Inventory.


 

A.     Exclusive Right and Obligation To Fill Sites. Subject to the limitations
described in Section 1B below, Beanstock shall have the exclusive right and
obligation to fill 100% of Publisher’s remnant desktop in-page display
advertising inventory (“Remnant Display Inventory”) on the sites listed in
Exhibit A (“Sites”).

 

B.     Limitations.     The Remnant Display Inventory described in Section 2
shall exclude (i) any inventory sold to any third party under an insertion order
that is campaign specific or advertiser specific, whether or not such inventory
is sold directly by Publisher or indirectly through an agent or reseller, (ii)
any inventory reserved by Publisher, in its sole discretion, in existing and
future agreements with third parties for barter transactions and as additional
consideration as part of larger business development transactions wherein the
commercial value of a third party’s services outweighs the benefits of
Beanstock’s display monetization; provided, however, that Beanstock shall have
the right to inquire about the business terms of those scenarios (subject to any
confidentiality obligations by Publisher) and (iii) any inventory reserved for
Premium Advertising for the Sites described in Section 1D below. In addition,
notwithstanding anything to the contrary set forth herein, Publisher may
continue to place inventory outside of this contract in direct sales (whether
through advertising agencies or otherwise).

 

 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

 
1

--------------------------------------------------------------------------------

 

 

C.     Ad-Server. Beanstock shall use its own or a third-party ad server, either
AppNexus or that of another vendor reasonably acceptable to Publisher. Publisher
shall not provide Beanstock with access to Publisher’s Dart For Publishers
(“DFP”) account.

 

D.     Premium Advertising. Beanstock will use its commercially reasonable
efforts to create private or semi-private marketplaces (“PMP”) that may contain
one or more buyers (e.g. advertiser, agency, trade desk, demand-side partner or
other inventory supplier) who have been directly contacted by Beanstock and made
aware of specific targeting or rich media opportunities agreed to by Publisher
(“Premium Advertising”). Beanstock shall make available to Publisher a list of
all buyers, a list of programmatic “deal IDs” and the composition of Publisher
End Users’ data within those deal IDs.

 

E.     Transfer of Accounts. Within ten (10) days following the Effective Date,
Beanstock will replace Publisher’s Google AdX/Admeld exchange campaigns with
Beanstock’s own Google AdX/Admeld exchange campaigns; provided, however, that
all existing direct insertion orders for the Sites within Publisher’s existing
Google AdX account must run through their contracted impressions and/or
timeframe unless explicitly stated otherwise by Publisher.

 

2.     Revenue/Payment:

 

a.     Sites.     During the Term, Beanstock shall guarantee to Publisher:

 

(i)      for Remnant Display Inventory on Sites, a Net Revenue based on Schedule
in Exhibit C; provided, however, that if Publisher creates additional ad
positions on the site (e.g. pop unders, overlays, and various other ad formats
not directly embedded on display pages), the guaranteed CPMs for Remnant Display
Inventory may be subject to change and both parties will resolve such issues
within 30 days. Beanstock shall pay for all ad requests that Publisher delivers
hereunder (whether or not Beanstock fills them) (i) for the United States, at or
above the CPM Guarantee rates set forth in Exhibit C plus the percentage
indicated of Net Revenue that Beanstock invoices to third parties in excess of
the minimum, and (ii) for the rest of the world, at 90% of Net Revenue. For
example, if the CPM for March 2014 were $[***] in the United States and
internationally, then Beanstock would pay Publisher (i) for the United States, a
CPM of $[***] (the $[***] minimum plus [***]% of Net Revenue in excess of the
minimum), and (ii) for the rest of the world, a CPM of $[***] (90% of Net
Revenue).

 

“Net Revenue" shall mean revenue billed to advertisers by Beanstock, net of
third party ad serving discrepancies; provided, however, that only up to [***]%
of total monthly inventory may be adjusted downward due to actual and timely
third party ad serving discrepancies.


 

b.     Discrepancy. If Publisher’s reporting systems show a discrepancy of less
than [***]% in any month in the number of impressions measured and reported by
Beanstock, then Publisher shall issue an invoice based on numbers included in
Beanstock’s reporting. In the event that Publisher’s reporting systems show a
discrepancy of more than [***] percent ([***]%) in any month in the number of
impressions measured and reported by Beanstock, then Publisher shall issue an
invoice based on numbers included in Publisher’s reporting, minus [***]%.

 

c.     Payment. Beanstock will remit payments due to Publisher within sixty (60)
days following the last day of each calendar month for that month regardless of
advertiser campaign duration; provided, however, that in the event that the
balance owing hereunder (whether or not yet due) exceeds $4 million, then
Publisher may request Beanstock to accelerate payments hereunder such that said
balance does not at any point exceed $4 million, and Beanstock shall do so
within ten business days and for so long as necessary to keep said balance under
$4 million. Beanstock assumes all risk in regards to collection of all
applicable advertiser fees with respect to all of the advertising inventory
provided in this Agreement and will not delay payment to Publisher as a result
of non-collection or delay of payment of fees by the advertisers.

 

 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

 
2

--------------------------------------------------------------------------------

 

 

d.     Audit. During the Term of the Agreement and for a period of five years
thereafter, Beanstock shall maintain complete, clear and accurate records
relating to its payment obligations to Publisher under this Agreement. Subject
to the confidentiality obligations set forth herein, Publisher (or its
representative) shall have the right to conduct a reasonable and necessary
inspection of the books and records of Beanstock (including without limitation
financial books and records) that are relevant to Beanstock’s performance
(including payment) pursuant to this Agreement twice a year during any certain
calendar year; provided that any such audit shall be conducted after five (5)
business days’ prior written notice, the audit expenses shall be covered by
Publisher, and the audit shall be conducted during normal business hours, at
Beanstock’s offices.


 

3.     License; Representations. Beanstock grants Publisher a non-exclusive,
worldwide, non-transferable, royalty-free right and license, without right of
sublicense, to transmit, publicly display, publicly perform, store, copy and
distribute the ads on the Sites solely as specified under this Agreement.
Beanstock hereby warrants that the terms of its advertiser agreements will not
conflict with or breach this Agreement and will comply with the terms of this
Agreement. Beanstock represents and warrants that: (i) Beanstock has the right
to grant the license granted to Publisher herein; (ii) the ads do not, and
Beanstock’s placement of them in accordance with this Agreement will not, (a)
violate any international, federal, state or local law or regulation, (b)
infringe upon or misappropriate any third party right, including any copyright,
trademark, patent, trade secret, or any other intellectual property or
proprietary right, or (c) misappropriate any third party’s name or likeness or
violate any third party’s right of privacy, publicity, or any other right of any
third party, (iii) Beanstock will not repackage, resell or remonetize data
collected by Beanstock on the Sites through the use of any cookie provided by or
used by Beanstock, unless Beanstock has obtained written consent from an
authorized officer of Publisher to such use, (iv) Beanstock’s use of such data
shall be in accordance with applicable laws and regulations, (v) Beanstock has
the right and authority to use the sell-side platform technology under this
Agreement, and (vi) Beanstock shall comply at all times with Publisher’s Terms
of Service and Privacy Policy as in effect from time to time.

 

4.     Ad Guidelines. All ads delivered by Beanstock shall comply with
Publisher’s standard advertising editorial guidelines, attached to this
Agreement as Exhibit B, which Publisher may revise from time to time in its sole
discretion. Publisher reserves the right to review and pre-approve all ads prior
to their display on the Publisher’s Sites in such a way that could otherwise
cause Publisher’s liability to a third party or damage to its reputation and
goodwill. Publisher may reject any ad. In the event Publisher requests the
removal of any specific ad or ads of any specific advertiser or group of
advertisers, Beanstock shall remove such ads within two hours. Without limiting
Publisher’s other remedies under this Agreement, in the event Beanstock
continues to traffic ads that have been rejected by Publisher or that do not
comply with Publisher’s standard advertising editorial guidelines after
receiving notice of such rejection or noncompliance, Beanstock’s exclusivity
rights as set forth in Section 1 above shall no longer apply for a period of 90
days starting on the date when Beanstock’s breach was discovered by Publisher;
provided, however, that Beanstock’s obligation to pay for all ad requests during
such 90 day period shall remain unaffected thereby.

 

5.     Transparency. Beanstock will provide 100% gross and net revenue
transparency to Publisher via Beanstock dashboard which shall be accessible to
Publisher by log-in on a 24/7 basis. One seat (license) shall also be granted to
Publisher directly on Beanstock’s sell-side platform in order for Publisher to
gain direct insight and reporting of Publisher revenue and inventory
utilization.

 

6.     Reporting. Tracking of measurements applicable on which impression
request is calculated will be determined by Beanstock or by a third party
designated by Beanstock in accordance with Beanstock’s reporting and/or tracking
procedures available via Beanstock’s ad server. Beanstock will provide reported
impression delivery that will include but not be limited to the following
details (advertiser, platform used, bids and ads bought per advertiser (by CPM,
impressions and targeting (deal IDs)) by the 10th day of every month for the
prior month. For the purpose of clarity, Beanstock’s reporting will consist of a
combination of AppNexus, Right Media, Google AdX, and any other 3rd party system
Beanstock chooses (and which is reasonably acceptable to Publisher) to utilize
in providing this service.


 

 
3

--------------------------------------------------------------------------------

 

 

7.     Term. This Agreement shall become effective on September 23, 2013
(“Effective Date”) and shall remain effective through December 31, 2015 (the
“Term”), unless terminated in accordance with the terms of this Agreement.

 

8.     Termination.

 

a.     By Publisher. Publisher may terminate this Agreement at any time without
charge or penalty for any reason or no reason by providing written notice
thereof to Beanstock.

 

b.     Material Breach. Either party may terminate this Agreement at any time if
the other party is in material breach of its obligations hereunder, which breach
is not cured within 10 days after receipt of written notice thereof from the
non-breaching party.

 

c.     Insolvency. Either party may immediately terminate this Agreement at any
time upon written notice to the other party if the other party files a petition
for bankruptcy, becomes insolvent, makes an assignment for the benefit of its
creditors, or a receiver is appointed for such other party or its business.

 

d.     Effect of Termination. As promptly as possible but in any event within 30
days of any termination of this Agreement, Beanstock shall pay to Publisher all
amounts owing hereunder as of the date of such termination. At the request of
Publisher in its sole discretion, there will be a winding down period of ninety
(90) days from the date of termination (the “Winding Down Period”). During the
Winding Down Period, (i) the exclusivity provisions for the Sites under Section
1 of this Agreement shall no longer apply and Publisher shall have the sole
discretion to provide Beanstock with advertising inventory; and (ii) Beanstock
shall be entitled to collect from advertisers all revenue paid during and after
the Winding Down Period and shall pay Publisher its guaranteed revenue or
revenue share as provided for in Section 2.

 

9.     Data Collection, Cookies and Privacy.

 

a.     Beanstock shall use commercially reasonable efforts to maintain technical
and organizational security measures, backup systems and procedures to protect
against loss of data.

 

b.     Beanstock has the right to use “cookies” or other means of capturing data
in compliance with Publisher’s Terms of Service and Privacy Policy rules
relating to the Sites solely and exclusively to ensure performance of its
obligations and compliance with this Agreement. Data collected from end users of
Publisher (“Publisher End Users”) shall not be used for any other purpose,
including without limitation for tracking and retargeting users for the purpose
of gaining profit or performing IOs signed between Beanstock and other
publishers. In addition, no data management platform may be used that is not
approved by Publisher, such approval not to be unreasonably withheld.  Beanstock
shall maintain membership with the Network Advertising Initiative (the "NAI")
and comply in all respects with the NAI Principles, as published. All tracking
devices used by Beanstock shall enable end users to opt out of behavioral
targeting by Beanstock through the single opt out link located at
http://www.networkadvertising.org/managing/opt_out.asp. Beanstock shall also
maintain membership and participation in the Digital Advertising Alliance's
(DAA) Self-Regulatory Program for Online Behavioral Advertising and all ads
served by Beanstock pursuant to this Agreement shall include an “ad Choices”
link within the ad unit that links to http://www.aboutads.info/choices/ or any
successor page thereto.

 

c.     In addition to Publisher’s Terms of Service and Privacy Policy, to the
extent that Beanstock collects Personal Data from Publisher End Users, the
following sections shall be applicable:

 

 
4

--------------------------------------------------------------------------------

 

 

“Personal Data” shall mean “personal data” as defined in the European Union Data
Protection Directive (Directive 95/46/EC of the European Parliament and of the
Council of 24 October 1995) (the “Directive”) and applicable national laws
implementing the Directive that is collected by Beanstock through means of a
cookie dropped on the personal computers of Publisher End Users located in
countries within the European Economic Area, and shall include, but not be
limited to, IP addresses of Publisher End Users and all data associated with
such IP address such as Web pages viewed, the date and time at which those pages
were viewed and interaction with content and advertisements on those Web pages.

 

Beanstock shall process the Personal Data solely to perform the advertising
campaigns of Publisher in compliance with this Agreement between Beanstock and
Publisher, and as instructed by Publisher from time to time, and Beanstock
further agrees that if it cannot provide such compliance for whatever reason, it
shall promptly inform Publisher of its inability to comply, in which case
Publisher may suspend the transfer of Personal Data and/or terminate any
existing Insertion Order immediately upon written notice.

 

In using Personal Data for any of Beanstock’s activities, Beanstock acknowledges
that Beanstock shall be regarded as the Data Controller, as defined in the
Directive, and shall indemnify Publisher, its subsidiaries and shareholder
against any third party claim or European Union Member State data protection
agency action relating to Beanstock’s use of the Personal Data outside the scope
of performance of this Agreement executed with Publisher, provided that
Publisher (i) provides prompt written notice of the claim to Beanstock, provided
that any delay in providing notice shall not relieve Beanstock of its indemnity
obligations under this Agreement unless, and only to the extent, Beanstock was
prejudiced by the delay; (ii) affords Beanstock the right to control the defense
and all negotiations relative to the settlement of any such claim, provided that
no settlement admitting liability on the part of Publisher, imposing
restrictions on Publisher, or requiring any action or inaction by Publisher,
including without limitation, the payment of any amounts, may be made without
the express written consent of Publisher, such consent not to be unreasonably
conditioned, delayed or withheld; and (iii) reasonably cooperates with and
provides reasonable assistance and information to Beanstock and its counsel at
Beanstock’s reasonable cost and expense.

 

Beanstock agrees, warrants and/or undertakes to maintain the Personal Data in
confidence and not to disclose it to any third party without the written
agreement of Publisher;

 

Beanstock represents and warrants that it has implemented and will maintain
technical and organizational security measures with regard to the Personal Data
including (i) limiting access to those employees or contractors with a need to
access that Personal Data to perform the functions for which the data is
provided to Beanstock; (ii) protection of Personal Data being transmitted and
stored; (iii) monitoring for unauthorized access to Personal Data; (iv) physical
access controls; (v) incident management techniques and procedures; (vi)
employee training; and (vii) backup systems and procedures to protect against
loss of data.


 

Beanstock shall promptly notify Publisher of:


 

(i)       any legally-binding request for disclosure of Personal Data by a law
enforcement authority;

(ii)      any accidental or unauthorized access of which Beanstock becomes aware
through use of the technical and organizational security measures set forth
above; and

(iii)     any requests received directly from the Publisher End User to which
the Personal Data relates, provided that Beanstock shall not respond to any such
request unless authorized to do so by Publisher (for the sake of clarity, this
excludes opt out requests through the single opt’out link located at
http://www.networkadvertising.org/managing/opt_out.asp).


 

Beanstock shall deal promptly and properly with all inquiries from Publisher
relating to the processing of Personal Data and to comply with the advice of any
regulatory or supervisory authority with regard to the processing of such
Personal Data.


 

 
5

--------------------------------------------------------------------------------

 

 

At the reasonable request of Publisher and subject to the confidentiality
obligations set forth herein, Beanstock shall submit its data processing
facilities for audit of the processing activities covered by this section, which
audit shall be carried out by an inspection body composed of independent
members, mutually agreed upon and selected by Beanstock and Publisher in
agreement with the relevant regulatory or supervisory authority where
applicable, and possessing the required professional qualifications.

 

10.     [Reserved].

 

11.     Indemnity.

 

a.     Beanstock Indemnity.    Beanstock agrees to indemnify, defend and hold
harmless the Publisher and its respective officers, directors, employees,
representatives and agents from and against all claims, actions, liabilities,
losses, expenses, suits, actions and proceedings incurred in connection with any
breach of such breaching party’s representations, warranties, covenants,
obligations and agreements under this Agreement and as a result of an alleged or
actual infringement by any advertisement of a third party intellectual property,
publicity or privacy right. Any claim for indemnification hereunder shall be
subject to the following provisions: (i) the indemnifying party shall be given
prompt written notice of the claim by the indemnified party, provided that any
delay in providing notice shall not relieve the indemnifying party of its
indemnity obligations under this Agreement unless, and only to the extent, the
indemnifying party was prejudiced by the delay; (ii) the indemnifying party
shall have the right to control the defense and all negotiations relative to the
settlement of any such claim, provided that no settlement admitting liability on
the part of the indemnified party, imposing restrictions on the indemnified
party, or requiring any action by the indemnified party, including without
limitation, the payment of any amounts, may be made without the express written
consent of the indemnified party, such consent not to be unreasonably
conditioned, delayed or withheld; and (iii) the indemnified party shall
reasonably cooperate with and provide reasonable assistance and information to
the indemnifying party and its counsel at the indemnifying party’s reasonable
cost and expense. In the event that Publisher brings any action for collection
or otherwise relating to nonpayment (including without limitation of
indemnification obligations) hereunder, Beanstock shall pay Publisher’s
reasonable legal and other fees related to such action regardless of settlement,
satisfaction or outcome.

 

b.     Publisher Indemnity.      Publisher agrees to indemnify, defend and hold
harmless Beanstock and its respective officers, directors, employees,
representatives and agents from and against all claims, actions, liabilities,
losses, expenses, suits, actions and proceedings incurred in connection with any
breach of such breaching party’s representations, warranties, covenants,
obligations and agreements under this Agreement and as a result of an alleged or
actual infringement by Publisher’s website (excluding any advertisements
thereon) of a third party intellectual property, publicity or privacy right. Any
claim for indemnification hereunder shall be subject to the following
provisions: (i) the indemnifying party shall be given prompt written notice of
the claim by the indemnified party, provided that any delay in providing notice
shall not relieve the indemnifying party of its indemnity obligations under this
Agreement unless, and only to the extent, the indemnifying party was prejudiced
by the delay; (ii) the indemnifying party shall have the right to control the
defense and all negotiations relative to the settlement of any such claim,
provided that no settlement admitting liability on the part of the indemnified
party, imposing restrictions on the indemnified party, or requiring any action
by the indemnified party, including without limitation, the payment of any
amounts, may be made without the express written consent of the indemnified
party, such consent not to be unreasonably conditioned, delayed or withheld; and
(iii) the indemnified party shall reasonably cooperate with and provide
reasonable assistance and information to the indemnifying party and its counsel
at the indemnifying party’s reasonable cost and expense.

 

 
6

--------------------------------------------------------------------------------

 

 

12.     Confidentiality. In the performance of its obligations under this
Agreement, each party acknowledges that it may have access or be exposed to
Confidential Information of the other party. “Confidential Information” means
any and all non-public information, documents, data and know-how that is
proprietary or not generally known in nature, or designated as Confidential
Information by a party, or which a party should reasonably know to be
confidential in nature, which either party may disclose to the other party
pursuant to or in connection with this Agreement or any IO relating to its
products, services, business, prices, and requirements, as well as the terms and
conditions of this Agreement or any IO, whether in written, oral, graphic or
electronic form. The party in receipt of the Confidential Information (the
“Receiving Party”) of the other party (the “Disclosing Party”) understands and
agrees that it will not disclose such Confidential Information directly or
indirectly to any third party (other than Receiving Party’s employees, and/or
outside advisors with a need to know such information) or use such Confidential
Information for any other purpose other than in performance of this Agreement or
any IO without the Disclosing Party’s prior written consent. The Receiving Party
agrees that it will employ all reasonable steps to protect the Confidential
Information from unauthorized or inadvertent disclosure or use, including
without limitation, all steps it takes to protect its own information that it
considers proprietary or trade secrets, but in no event less than a commercially
reasonable standard of care. Confidential Information does not include that
which: (a) was already known to the Receiving Party prior to disclosure by the
Disclosing Party as established by documentary evidence, and is legally in the
Receiving Party’s possession at the time of disclosure without the obligation to
the Disclosing Party of confidentiality; (b) is or has become part of the public
knowledge or literature, not as a result of any action or omission of the
Receiving Party; (c) has been rightfully received by the Receiving Party from a
third party and to the Receiving Party’s knowledge, without breach of any
obligation of confidentiality of such third party to the Disclosing Party or (d)
is independently developed by the Receiving Party without access or reference to
the Confidential Information. The Receiving Party may disclose Confidential
Information as required (i) pursuant to a judicial or governmental order, or
valid subpoena, provided that such party will, unless prohibited by such order
or subpoena, promptly notify the Disclosing Party orally and in writing, to
allow the Disclosing Party the opportunity to intervene in response to such
order, and (ii) by securities laws or the rules or regulations of the Securities
and Exchange Commission or any stock exchange. The parties acknowledge that
unauthorized disclosures of Confidential Information in violation of this
Section 11 could cause irreparable harm and significant injury to the Disclosing
Party which may be difficult to limit or quantify; accordingly, the Disclosing
Party shall have the right to seek an immediate injunction against the Receiving
Party due to any breach of confidentiality, in addition to any other remedies
that may be available to such party at law or in equity. Upon termination of
this Agreement for any reason, or upon request of the Disclosing Party, each
party will promptly certify destruction of, all Confidential Information, and
any copies thereof, in its possession.

 

13.     Limitation of Liability. NEITHER PARTY WILL BE LIABLE TO THE OTHER FOR
ANY CONSEQUENTIAL, INCIDENTAL, INDIRECT, SPECIAL OR OTHER SIMILAR DAMAGES.
NOTWITHSTANDING THE FOREGOING, (A) THE LIMITATIONS SET FORTH IN THIS SECTION 13
SHALL NOT APPLY TO LIABILITIES ARISING OUT OF A BREACH OF A PARTY’S
CONFIDENTIALITY OBLIGATIONS SET FORTH HEREIN OR A PARTY’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT AND (B) EACH PARTY SHALL REMAIN LIABLE TO THE OTHER PARTY TO
THE EXTENT DAMAGES, INCLUDING WITHOUT LIMITATION, ANY DAMAGES DISCLAIMED IN THIS
SECTION 13, ARE CLAIMED BY A THIRD PARTY AND ARE SUBJECT TO INDEMNIFICATION AS
SET FORTH ABOVE. EXCEPT FOR BREACHES OF THE CONFIDENTIALITY OBLIGATIONS SET
FORTH IN SECTION 12, INDEMNITY OBLIGATIONS SET FORTH IN SECTIONS 9 AND 11,
WILLFUL BREACH AND GROSS NEGLIGENCE, TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LAW, IN NO EVENT SHALL EITHER PARTY’S TOTAL AGGREGATE LIABILITY UNDER
THIS AGREEMENT EXCEED THE AMOUNTS PAID TO PUBLISHER UNDER THIS AGREEMENT;
PROVIDED THAT SUCH LIABILITY AMOUNT SHALL NOT INCLUDE OR APPLY TO, IN THE CASE
OF PUBLISHER, AMOUNTS OWING UNDER THIS AGREEMENT.

 

14.     Publicity. Except as required by securities laws or the rules or
regulations of the Securities and Exchange Commission or any stock exchange, in
no event shall either party publicly disclose, reference or refer to the
negotiation or the existence of this Agreement or its work for, and relationship
with, the other party for any purpose (including but not limited to marketing
and promotional services), without the express prior written consent of the
other party.

 

15.     Miscellaneous.

 

a.     Notices. All notices, reports, and receipts shall be in writing and shall
be deemed duly given on (a) the date of personal or courier delivery; (b) the
date of transmission by telecopy or other electronic transmission service; or
(c) three (3) business days after the date of deposit in the United States
mails, by postage-paid, return-receipt requested, first-class mail, addressed as
follows:

 

 
7

--------------------------------------------------------------------------------

 

 



If to Beanstock:

If to Publisher:

Beanstock, Inc.

MeetMe, Inc.

530 Howard St., 2nd Floor

100 Union Square Drive

San Francisco, CA 94105

New Hope, PA 18938

Attention: Jim Waltz

Attention: Fred Beckley

email: jimwaltz@beanstockmedia.com

email: fred@meetme.com



 

Either party may change its mailing address by written notice to the other party
in accordance with this paragraph.

 

b.      Assignment. The parties may not assign this Agreement without the prior
written consent of the other party. Consent to any assignment shall not be
deemed to be consent to any subsequent assignment, and each assignment must be
with the prior written consent of the other party. Notwithstanding the
foregoing, either party may assign any of its right or interest to an affiliated
party or to an unrelated party pursuant to a sale, merger, reorganization or
other consolidation of any of its operating divisions or product lines without
prior notice to or the prior written consent of the other party.  Any purported
assignment in contravention of this section shall be null and void from the
beginning.

 

c.      Governing Law/Personal Jurisdiction. The parties mutually acknowledge
and agree that this Agreement shall be construed and enforced in accordance with
the internal laws of the State of Delaware, without regard to principles of
conflicts of laws. All actions hereunder or related hereto, regardless of theory
or claim, shall be brought and tried solely and exclusively in the state and
federal courts located in Wilmington, Delaware and the parties hereby expressly
consent to the exclusive personal jurisdiction thereof; provided, however, that
all actions hereunder for the collection of unpaid amounts shall be brought and
tried solely and exclusively in the state and federal courts located in
Philadelphia, Pennsylvania and the parties hereby expressly consent to the
exclusive personal jurisdiction of said courts for such actions.

 

d.     This Agreement shall in no way constitute or give rise to a partnership
between the parties. All operations by each party under the terms of this
Agreement shall be carried on by it as independent contractor and not as an
agent for the other.

 

e.     Whenever possible, each provision of this Agreement shall be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity without invalidating the remainder of such provision or the remaining
provisions of this Agreement.

 

f.     This Agreement and any documents incorporated by reference constitute the
entire agreement and understanding between the parties regarding the subject
matter of this Agreement and supersedes and merges all prior discussions and
agreements between them relating to this Agreement. No modification or amendment
to this Agreement, either oral or written, shall be valid unless placed in
writing and signed by an authorized officer of each of the parties. No waiver
under this Agreement shall be effective unless in writing by a person authorized
to grant such a waiver, and no waiver shall be deemed to be ongoing or for any
other instance of the same activity unless the express terms of said waiver so
specify, and then only to such extent. No usage of trade or course of dealing
between or among any persons having any interest in this Agreement will be
deemed effective to modify, amend, or discharge any part of this Agreement or
any rights or obligations of any party.

 

 
8

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized corporate officers as of the day and year first above
written.

 

Beanstock Media, Inc.                                      

 

 

By:    /s/ Jim Waltz                                       

MeetMe, Inc.

 

 

By:    /s/ Geoff Cook                               

   

Name: Jim Waltz

Name: Geoff Cook

 

 

Title: CEO

Title: CEO

 

 
9

--------------------------------------------------------------------------------

 

  

EXHIBIT A:

 

LIST OF PUBLISHER WEB SITES GOVERNED BY THIS AGREEMENT:



 

 

 

“Sites” shall include the following urls:

 

Meetme.com

 

 
10

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Advertising Content Guidelines

 

 

The following advertisers will be excluded from being delivered on MeetMe.com

Banned advertisers:

 

•     [***]

•     [***]

•     [***

•     [***]

•     [***]

•     [***]

•     [***]

•     [***]

•     [***]

•     [***]

•     [***]

•     [***]

•     [***]

•     [***]

•     [***]

•     [***]

•     [***]

•     [***]

•     [***]

•     [***]

 

 

The following creative types will be excluded from being delivered on MeetMe.com

 

●

[***]:

 

o

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

●

[***]:

 

o

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

o

[***]

 

■

[***]

 

 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 

 
11

--------------------------------------------------------------------------------

 

 

 

■

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

o

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

■

[***]

 

 

*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.

 



 
12

--------------------------------------------------------------------------------

 

 

EXHIBIT C

Payment Schedule

 

  

Beanstock will manage all display ad impressions delivered on MeetMe.com under
the following payment schedule.

 

Timing

CPM Guarantee

Additional Rev Share

Q3 2013

$[***]

n/a

Q4 2013

$[***]

[***] above minimum

Jan-14

$[***]

[***] above minimum

Feb-14

$[***]

[***] above minimum

Mar-14

$[***]

[***] above minimum

Q2 2014

$[***]

[***] above minimum

Q3 2014

$[***] 

[***] above minimum

Q4 2014

$[***] 

[***] above minimum

Jan-15

$[***] 

[***] above minimum

Feb-15

$[***] 

[***] above minimum

Mar-15

$[***] 

[***] above minimum

Q2 2015

$[***] 

[***] above minimum

 

● Beanstock will pay net 60 on all revenue

● Payable on Beanstock Impression Counts up to [***] discrepancy

● Revenue shares based on Net Revenue

● Rate schedule is for all US web display ad inventory including ATF and BTF and
mobile web

● 90% revenue share to MeetMe for non-US display inventory

 

All direct sold advertising from MeetMe’s brand and Inside sales team will be
managed and trafficked by MeetMe directly.

 

MeetMe.com has three non-standard media placements that Beanstock will be
managing. The placements and details are as follows …

 

●

[***] ([***] monthly impressions max. – no auto expansion or auto-audio)

 

o

[***] pushdowns

 

o

site skins

 

●

large ads below messages section ([***] max size)

 

The Standard ad units are as follows…

 

●

[***]

 

●

[***]

 

●

[***]

 

●

[***]

 



 



*** CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND WILL BE FILED
SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION PURSUANT TO A CONFIDENTIAL TREATMENT REQUEST.





13